Citation Nr: 1710788	
Decision Date: 04/05/17    Archive Date: 04/19/17

DOCKET NO.  10-09 723	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for hypertension, to include as secondary to service-connected disabilities. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

Martha R. Luboch, Associate Counsel


INTRODUCTION

The Veteran had active duty service from August 1965 to July 1968.

These matters come before the Board of Veterans' Appeals (Board) from a February 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

The Veteran testified at a hearing before the undersigned Veterans Law Judge by videoconference from the RO in January 2013.  A transcript of the hearing has been associated with the claims file.

This issue was previously before the Board in December 2013 at which time the Board remanded the Veteran's appeal for further development.  A review of the claims file reveals that there has been substantial compliance with the Board's remand directives.  Specifically, all VA outpatient treatment records since March 2013 have been obtained and the Veteran was afforded a VA examination for his hypertension in December 2014.  Because the Board found that the December 2014 examination report was inadequate, a VA advisory medical opinion was sought in July 2016 and further clarification was sought in December 2016.  These examination reports, taken together, are adequate for VA adjudication purposes.  See Stegall v. West, 11 Vet. App. 268, 270-71 (1998). 

There has been additional evidence added to the record since the issuance of the April 2015 supplemental statement of the case.  However, this evidence is duplicative and thus agency of original jurisdiction (AOJ) waiver is not necessary.  Further, the Board notes that the Veteran has not been given an opportunity to respond to the advisory medical opinion sought by the Board.  Given the favorable outcome of this appeal, the Board finds there is no prejudice to the Veteran and the Board will proceed with the adjudication of his appeal.  



FINDING OF FACT

The Veteran's hypertension is more likely than not aggravated by his service-connected disabilities.


CONCLUSION OF LAW

The criteria for entitlement to service connection for hypertension have been met.  38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.310 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.   VA's Duties to Notify and Assist

As this decision represents a full grant of benefits sought on appeal, no discussion of VA's duty to notify or assist is necessary.  Additionally, as noted above, although the Veteran has not been given time to respond to the advisory medical opinion sought by the Board, there is no prejudice given the completely favorable decision below.

II.   Service Connection

Service connection may be established on a secondary basis for a disability that is shown to be proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  Id.; Allen v. Brown, 7 Vet. App. 439 (1995) (en banc) (additional disability resulting from aggravation of a nonservice-connected disorder by a service-connected disorder is also compensable under 38 C.F.R. § 3.310).

Contentions

The Veteran contends that his hypertension is proximately due to his service-connected disabilities, in particular, his PTSD.  Specifically, the Veteran contends that his hypertension was diagnosed at about the same time as his PTSD symptoms increased and that during times of increased anxiety, he measures his blood pressure and those measurements show an increase.

Analysis

At the outset, the Board finds that because the Veteran does not contend that his hypertension is directly related to service, and instead believes that service-connection for hypertension is warranted on a secondary basis as due to the service connected diabetes mellitus, a discussion of direct service connection is not warranted.

The Veteran is service-connected for posttraumatic stress disorder, coronary artery disease; diabetes mellitus type II, tinnitus, polyneuropathy of the left (minor) and right upper extremities, residuals of malaria, and bilateral hearing loss.

Private treatment records as well as a December 2014 VA examination report reflect a diagnosis of hypertension during the pendency of the appeal.  As such, the Board finds the Veteran has established a current disability for purposes of service connection.  Allen, 7 Vet. App. 439.

Thus, the remaining question is whether the Veteran's hypertension was proximately caused or aggravated by his service-connected disabilities.  There are four medical opinions of record.

In March 2014, the Veteran's primary care provider submitted an opinion which states that the Veteran has a working diagnosis of PTSD and it is her opinion that when stress aggravates his PTSD, his blood pressure elevates dramatically and therefore it is more likely than not that his hypertension can be adversely affected by this service-connected PTSD.

The Veteran was afforded a VA examination for his hypertension in December 2014.  The examiner opined that the Veteran's hypertension is less likely than not caused or aggravated by his service-connected disabilities, including his diabetes mellitus, coronary artery disease, or his PTSD.  In his rationale, the examiner stated that he is not aware of PTSD being a cause of hypertension and indicated that blood pressure elevation can be seen with stress as a physiologic phenomenon, but that it is usually transient and not hypertension.  

In July 2016, the Board requested a VA advisory medical opinion.  Specifically, the Board found that the December 2014 VA examination report was inadequate as the examiner stated that "[diabetes mellitus] and [coronary artery disease] do not cause hypertension based upon medical knowledge" and then justified his statement by stating that the Veteran's glomerular filtration rate was normal.  The examination report provided little help in determining whether the Veteran's service-connected disabilities aggravate his hypertension.

A VA advisory medical opinion was rendered in August 2016.  After reviewing the Veteran's claims file, the examiner opined that the Veteran's hypertension is "at least as likely as not associated with his service-connected PTSD, diabetes mellitus type II and/or coronary artery disease."  The examiner stated that beyond that association, there is no compelling case to confirm that hypertension is in fact "due to" his service-connected illnesses.  The examiner further opined that there is no compelling evidence to suggest the Veteran's diagnosis of hypertension has been aggravated by his service-connected illnesses.  In his rationale, however, the examiner stated that "this veteran continues to express anger management challenges and is volatile in his emotional expression in the presence of his observers.  During such times of heightened arousal, the medical fund of knowledge would expect one's blood pressure and heart rate to be situationally elevated, due to his transient intrinsic sympathetic nervous system stimulation.  Such relatively sudden physiologic changes can certainly place anyone at risk for myocardial ischemic or stroke in the immediate situation, regardless of their baseline blood pressure status.  Admittedly, this risk is increased (statistically) when there is underlying medical disease, e.g. DM II, HTN, hyperlipidemia with arterial plaquing, etc." (emphasis added). 

Regarding whether the Veteran's service-connected disabilities had any effect on his hypertension, the examiner stated that "I would answer in the affirmative, in as much as the literature is rife with data that [hypertension] and [coronary artery disease, [hypertension] and [diabetes mellitus] (either type I or II), [hypertension] and PTSD, and [hypertension] and hyperlipidemia, for that matter are ASSOCIATED, then there is a mutually antagonizing effect among all these processes that is predictable over time, working to increase lipid plaquing on arterial walls which increases baseline blood pressure further as the arteries become more rigid, increasing risk of arterial thrombosis and/or embolus (resulting in MI, stroke, or other vascular compromise).  The effect of [diabetes mellitus] is also to thicken arterial walls by its intrinsic pathologic mechanisms, further rendering arteries susceptible to disease." 

In December 2016, the Board sought clarification of the August advisory medical opinion.  A separate opinion was rendered in January 2017.  The examiner clarified the association between the Veteran's service-connected disabilities and his hypertension.  Specifically, the examiner opined that the Veteran's hypertension is less likely than not due to his service-connected PTSD, diabetes mellitus type II, and/or coronary artery disease.  As rationale, the examiner stated that given the Veteran's age, it is more likely the Veteran's hypertension is a consequence of advancing age as there is a greater than 50 percent chance of developing hypertension after the age of 60 and a greater than 90 percent lifetime chance for developing hypertension after the age of 55.  

The examiner further opined that the Veteran's hypertension is more likely than not aggravated by his service-connected PTSD, diabetes mellitus type II, and/or coronary artery disease.  He stated that there is significant data in current medical literature demonstrating the association between hypertension and CAD and hypertension and diabetes mellitus type II and that he agreed with the August 2016 VA examiner's statement that these processes appear to have an "antagonizing" effect on one another over time.  He stated that the processes appear to have a deleterious effect over time that appears to be greater when present in conjunction with one another than the physiological effect of each process singularly and therefore, the Veteran's service-connected disabilities undoubtedly have an aggravating effect on his hypertension.

The Board finds that the competent medical evidence of record supports the Veteran's claim for hypertension on a secondary basis.

There is essentially only one negative opinion of record.  As noted above; however, the December 2014 VA examination report is inadequate as the examiner did not provide a rationale regarding why he concluded that it is less likely than not that the Veteran's service-connected disabilities aggravate his hypertension.  Therefore, the Board affords this examination report no probative weight.

With regard to the August 2016 VA advisory medical question which indicates that the Veteran's hypertension is not aggravated or caused by his service-connected disabilities and instead is "associated with" them, the Board notes that further clarification was sought.  The January 2017 VA examiner agreed that there is an associated between the Veteran's hypertension and service-connected disabilities and clarified that his hypertension is aggravated thereby.  

When contemplating a medical opinion, the relevant inquiry is whether "the examiner providing the report or opinion is fully cognizant of the claimant's past medical history."  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 301 (2008).  Here, the August 2016 and January 2017 VA examiners fully reviewed the Veteran's claims file and considered the Veteran's lay statements.  Additionally, while further clarification was needed on the August 2016 VA advisory medical opinion, both examiners found an association between the Veteran's hypertension and service-connected disabilities.  The Board finds these examination reports highly probative.

Thus, resolving doubt in favor of the Veteran, the Board finds the preponderance of the evidence demonstrates that the Veteran's hypertension is aggravated by his service-connected disabilities.

Therefore, service connection for hypertension is granted.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).


ORDER

Entitlement to service connection for hypertension is granted.



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


